DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 11/9/2020, which has been entered and made of record.  Claims 1, 9, 10, 18, 19 are amended.  Claims 8 and 17 are canceled. No claims are added.  Claims 1-20 are pending in the application. 

Allowable Subject Matter
 	Claims 1-7, 9-16, 18-20 (renumbered as 1-18) are allowed.

 	The following is the examiner’s statement of reasons for allowance:

	Regarding claim 1, none of the prior arts of record alone or in a reasonable combination discloses that,
 in response to determining that the stress state of the user is high, obtaining a three-dimensional historical representation of the detected current location of the user and superimposing the obtained three-dimensional historical representation of the detected current location onto a visual field associated with the user by utilizing VR.


	For further details regarding the reasons of allowance, please refer to the Office Action mailed on 9/17/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on MThF 9:30 am -5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NURUN N FLORA/Primary Examiner, Art Unit 2619